Citation Nr: 0636229	
Decision Date: 11/21/06    Archive Date: 11/28/06	

DOCKET NO.  05-07 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.   

2.  Entitlement to service connection for bilateral defective 
hearing.   

3.  Entitlement to service connection for chronic tinnitus.   

4.  Entitlement to an initial evaluation in excess of 
10 percent for peripheral neuropathy of the right upper 
extremity.   

5.  Entitlement to an initial evaluation in excess of 
10 percent for peripheral neuropathy of the left upper 
extremity.   

6.  Entitlement to an initial evaluation in excess of 
10 percent for peripheral neuropathy of the right lower 
extremity.   

7.  Entitlement to an initial evaluation in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to July 1970, 
with service in the Republic of Vietnam from November 1968 to 
November 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2003, September 2003, and November 2005 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

Upon review of this case, it is the opinion of the Board that 
correspondence from the veteran dated in August 2003 may 
reasonably be construed as a Notice of Disagreement with a 
July rating decision of that same year, which decision denied 
entitlement to service connection for post-traumatic stress 
disorder, bilateral hearing loss, and tinnitus.  Accordingly, 
the Board will undertake review of those issues on a de novo 
basis.  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

During the course of a videoconference hearing before the 
undersigned Veterans Law Judge in August 2006, the veteran 
testified that, in February 1969, while in Vietnam, he was 
involved in a "big firefight" following a penetration by the 
enemy of the perimeter of his base.  The veteran further 
indicated that, on another occasion while in Vietnam, the 
helicopter on which he was riding took automatic weapons fire 
for a period of from 30 to 40 minutes.  See Transcript, pp. 
4-5.  Significantly, no attempt to verify such stressors has 
been undertaken, notwithstanding a report from the veteran's 
private physician that he (i.e., the veteran) currently 
suffers from post-traumatic stress disorder "not unusual for 
a soldier exposed to combat."  Moreover, while on another 
occasion during the aforementioned hearing, the veteran 
indicated that, in June 2006, he had spoken to a VA 
"psychologist or psychiatrist" regarding his claimed post-
traumatic stress disorder (see Transcript, p. 12), to date, a 
report of that meeting is not a part of the veteran's claims 
folder.  

The Board further observes that, during the aforementioned 
hearing, the veteran testified that, in July 2006, he had 
undergone a VA compensation and pension examination for 
evaluation of his service-connected peripheral neuropathy of 
the upper and lower extremities.  See Transcript, pp. 11, 14.  
Once again, a report of that examination is not a part of the 
veteran's claims folder.  Nor is there a report of a VA 
audiometric examination, apparently conducted in June of 
2006.  Under the circumstances, further development of the 
evidence is necessary prior to a final adjudication of the 
veteran's current claims.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records and/or 
examination reports, subsequent to 
January 2005, and specifically including 
reports of VA neurologic and audiometric 
examinations conducted on or about 
June/July 2006, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The RO should then once again request 
from the veteran a comprehensive and 
detailed statement regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be requested to provide specific details 
of the claimed stressful events, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals 
involved, including their names, ranks, 
units of assignment, and any other 
identifying details.  The veteran should 
be advised that this information is 
vitally necessary, and that he must be as 
specific as possible, because without 
such detailed information, an adequate 
search for verifying data cannot be 
conducted.  

3.  Following receipt of the 
aforementioned information, the RO should 
review the file, and prepare a summary of 
the veteran's claimed stressors.  That 
summary, and all associated documents, 
should be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
in order that they might provide any 
information which could corroborate the 
veteran's alleged stressors.  

4.  Following the above, the RO should 
make a specific determination, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  In any event, the RO 
should specifically render a finding as 
to whether the veteran "engaged in combat 
with the enemy."  Should the RO determine 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify which stressor or stressors it 
has determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the evidence.  

5.  If and only if a stressor or 
stressors is verified, the RO should 
arrange for the veteran to be examined by 
a VA psychiatrist.  The RO should specify 
for the examiner the stressor or 
stressors which it has determined are 
established by the record, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of post-traumatic stress 
disorder have been satisfied.  The 
examination report should reflect a 
review of pertinent material in the 
claims folder.  Moreover, the examiner 
should comment explicitly on whether 
there is a link between any verified 
stressor or stressors and the current 
diagnosis of post-traumatic stress 
disorder.  The report of the examination 
should include a complete rationale for 
all opinions expressed, and the claims 
folder should be made available to the 
examiner prior to the examination.  

6.  After completing any additional 
development deemed necessary, the RO 
should again review the record.  Should 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



